Exhibit 10.1

WAIVER AND FOURTH AMENDMENT TO

CREDIT AGREEMENT

This WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is entered
into as of December 10, 2007, among Planar Systems, Inc., an Oregon corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Agent.

RECITALS

A. Borrower, Agent and Lender are parties to that certain Credit Agreement
entered into as of December 16, 2003, as amended by a First Amendment to Credit
Agreement entered into as of December 21, 2004, a Second Amendment to Credit
Agreement entered into as of October 21, 2005, and a Third Amendment to Credit
Agreement dated as of May 23, 2007 (the “Credit Agreement”). Bank of America,
N.A. is the sole Lender as of the date of this Waiver and Amendment.

B. An Event of Default has occurred in that as of September 28, 2007, the end of
Borrower’s fiscal year, Borrower was not in compliance with Section 6.12(d) of
the Credit Agreement relating to the required EBITDA.

C. Borrower has requested that Agent and Lender waive such Event of Default and
agree to amend the Credit Agreement as set forth herein. Borrower, Agent and
Lender have agreed to do so.

NOW THEREFORE, the parties agree as follows:

AGREEMENT

1. Recitals. The Recitals are true.

2. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meaning given in the Credit Agreement.

3. Waiver. The Event of Default described in Recital B above is waived,

4. Amendment to the Definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement. The definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement is amended in its entirety to read:

“Applicable Rate” means from time to time the following percentages per annum,
based upon the Fixed Charge Coverage Ratio as set forth in the most recent
Compliance Certificate received by Agent pursuant to Section 6.02(a):

 

Pricing
Level

   Fixed Charge Coverage
Ratio    Commitment Fee     Eurodollar Rate     Letters of Credit     Base Rate
 

1

   < 1.0:1.0    0.35 %   2.75 %   2.75 %   +.50 %

2

   ³ 1.0:1.0    0.30 %   2.00 %   2.00 %   0 %

 

Page 1 – WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Fixed Charge Coverage Ratio shall become effective commencing on the first
Business Day of the month following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if no Compliance
Certificate is delivered when due in accordance with such Section, then Pricing
Level 1 shall apply as of the first Business Day of the month following the date
such Compliance Certificate was required to have been delivered and shall
continue in effect until the first Business Day of the month following the date
such Compliance Certificate is in fact delivered. Pricing Level 1 shall apply
through the 1st Business Day of the month following the date a Compliance
Certificate is delivered after December 28, 2007.

5. Amendment to the Definition of “Fixed Charge Coverage Ratio” in Section 1.01
of the Credit Agreement. The definition of “Fixed Charge Coverage Ratio” in
Section 1.01 of the Credit Agreement is amended in its entirety to read:

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA for the period of one, two, three or four prior fiscal quarters
most recently ended for which Borrower has delivered financial statements
pursuant to Section 6.01(a) or (c), minus (i) taxes paid in cash during such
period, plus (ii) (A) for the fiscal quarter ending December 28, 2007,
integration costs not to exceed $900,000, (B) for the two fiscal quarter period
ending March 28, 2008, integration costs not to exceed $1,250,000, (C) for the
three fiscal quarter period ending June 27, 2008, integration costs not to
exceed $1,600,000 and (D) for the four fiscal quarter period ending
September 26, 2008, integration costs not to exceed $1,900,000, to (b) the sum
of (i) interest charges actually paid in cash during such period plus
(ii) principal payments scheduled to have been paid during such period on Funded
Debt (not including payments required by Section 2.05(b)), plus (iii) cash
payments required to be made during such period on any Swap Contract, reduced by
cash receipts during such period from any Swap Contract, plus (iv) cash
expenditures for fixed assets net of disposition of fixed assets.

 

Page 2 – WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

6. Amendment to Section 6.12(c) of the Credit Agreement. Section 6.12(c) of the
Credit Agreement is amended in its entirety to read:

(c) Fixed Charge Coverage Ratio. Maintain on a consolidated basis a Fixed Charge
Coverage Ratio of at least 0.55:1.0 for the fiscal quarter ending December 28,
2007, and at least 0.73:1.0 for the two fiscal quarter period ending March 28,
2008, and at least 1.0:1.0 for the three fiscal quarter period ending June 27,
2008, and at least 1.15:1.0 for the four fiscal quarter period ending
September 26, 2008.

7. Deletion of Section 6.12(d) of the Credit Agreement. Section 6.12(d) of the
Credit Agreement relating to minimum EBITDA is deleted in its entirety.

8. Amendment to Section 6 of the Credit Agreement. Section 6 of the Credit
Agreement is amended by adding the following section thereto:

6.17 Consultant. Prior to January 14, 2008 Borrower shall employ a business
consultant acceptable to Agent to study Borrower’s business plans and make
recommendations to Borrower and Agent concerning Borrower’s operations. An
executed contract to engage such consultant shall be delivered to Agent prior to
January 14, 2008. Borrower’s failure to engage such consultant and provide a
copy of the executed contract to Agent by such date shall be an Event of
Default, in addition to the Events of Default described in Section 8.01.

9. Deletion of Certain Sections of Article VII. The following Sections contained
in Article VII of the Credit Agreement are deleted:

Section 7.03(f) relating to permitted indebtedness.

Section 7.05(g) relation to permitted dispositions.

Section 7.06(c) relating to permitted Restricted Payments

10. Amendment to Section 7.01(i) of the Credit Agreement. Section 7.01(i) of the
Credit Agreement is amended in its entirety to read:

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition, and (iii) no more than $500,000 of such
secured indebtedness may be incurred in any one fiscal year; and

 

Page 3 – WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

11. Amendment to Section 7.11 of the Credit Agreement. Section 7.11 of the
Credit Agreement is amended in its entirety to read:

7.11 Capital Expenditures. Spend or incur obligations to acquire fixed assets
for more than $3,000,000 on a consolidated basis during the fiscal quarter
ending December 28, 2007 or spend or incur obligations to acquire fixed assets
for more than $4,000,000 on a consolidated basis during the two fiscal quarter
period ending March 28, 2008, or spend or incur obligations to acquire fixed
assets for more than $5,500,000 on a consolidated basis during the three fiscal
quarter period ending June 27, 2008, or spend or incur obligations to acquire
fixed assets for more than $7,500,000 on a consolidated basis during the four
fiscal quarter period ending September 26, 2008. This restriction shall not
apply to expenditures which are financed by a purchase money security interest
or Lien (including financing leases) permitted under Section 7.01(i).

12. Amendment to Schedule 2.01 of the Credit Agreement. Schedule 2.01 of the
Credit Agreement is replaced in its entirety by Schedule 2.01 attached hereto.

13. Fees. Borrower shall pay Bank of America as Lender a fee for this Amendment,
in the amount of $50,000 payable on execution of this Amendment. In addition,
Borrower shall pay Bank of America a one-time fee of $150,000 on first day
hereafter that the Total Outstandings exceed $30,000,000.

14. Release. Borrower hereby releases Agent, Lenders and their officers, agents,
successors and assigns from all claims of every nature known or unknown arising
out of or related to the Loans which exist, or but for the passage of time,
could be asserted, on the date Borrower signs this Amendment.

15. No Further Amendment, Expenses. Except as expressly modified by this
Amendment, the Credit Agreement and other Loan Documents shall remain unmodified
in full force and effect and the parties hereto ratify their respective
obligations thereunder. Without limiting the foregoing, Borrower expressly
reaffirms and ratifies its obligation to pay or reimburse Agent or Lenders in
connection with the preparation of this Amendment, any other amendment documents
and the closing of the transaction contemplated hereby.

16. Effective Date. The foregoing provisions are effective on execution and
delivery hereof.

17. Miscellaneous.

(a) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same Amendment, it being understood that the Agent
may rely on a facsimile counterpart signature page hereof for purpose of
determining whether a party hereto has executed a counterpart hereof.

 

Page 4 – WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) Governing Law. This Amendment and the other agreements provided for herein
and the rights and obligations of the parties hereto and thereto shall be
construed and interpreted in accordance with the laws of the State of Oregon.

(c) Certain Agreements Not Enforceable. UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY THE LENDERS CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION,
AND BE SIGNED BY THE LENDERS TO BE ENFORCEABLE.

EXECUTED AND DELIVERED by the duly authorized officers of the parties as of the
date first above written.

 

BORROWER:     PLANAR SYSTEMS, INC.       By:   /s/ Gerald Perkel       Name:  
Gerald Perkel       Title:   President LENDERS:     BANK OF AMERICA, N.A., as a
Lender       By:   /s/ Eric Eidler       Name:   Eric Eidler       Title:  
Senior Vice President AGENT:     BANK OF AMERICA, N.A., as Agent       By:   /s/
Eric Eidler       Name:   Eric Eidler       Title:   Senior Vice President

 

Page 5 – WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

The following Guarantors which have guaranteed the obligations of Borrower to
Lenders hereby consent to the foregoing Amendment, and reaffirm the Guaranties.

 

GUARANTORS:     DOME IMAGING SYSTEMS, INC., a Delaware corporation       By:  
/s/ Gerald Perkel       Its:   President     PLANAR CHINA, LLC, an Oregon
limited liability company       By:   /s/ Gerald Perkel       Its:   President  
  PLANAR TAIWAN, LLC, an Oregon limited liability company       By:   /s/ Gerald
Perkel       Its:   President     CLARITY, A DIVISION OF PLANAR SYSTEMS, INC.,
an Oregon corporation       By:   /s/ Gerald Perkel       Its:   President    
RUNCO INTERNATIONAL, LLC, an Oregon limited liability company, formerly known as
Runco International Inc.       By:   /s/ Gerald Perkel       Its:   President

 

Page 6 – WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments of Bank of America, N.A. which holds 100% of the Pro Rata Shares:

 

Period

   Total Commitment

From execution of this Amendment through March 31, 2008

   $ 32,500,000

From April 1, 2008 through June 30, 2008

   $ 30,000,000

From July 1, 2008 through September 30, 2008

   $ 27,500,000

From October 1, 2008 through November 30, 2008

   $ 25,000,000

After November 30, 2008

     0

 

Page 7 – WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT